DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-17 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In specific the claims contain the following issues:
Regarding claim 13, the claim recites the limitation “identifying two points on the ciliary body of the eye wherein one of the points is on an anterior edge of the ciliary body and the other point is on a posterior edge of the ciliary body” and then “defining a ciliary body axis as a line wherein one end of the line passes through an apex of the ciliary body and another end passes through the middle of the 
The same statements can be made, ceteris paribus about the selection of points to define the line in claim 39; however in this instance the examiner does not see a similar statement to the ones made in [0055] about the ciliary body being made about the iris. 
The examiner notes that claims 14-17 and 40-41 are each similarly affected, at least by virtue of dependency. However and for compact prosecution purposes the examiner further notes that claims 14 and 17 contain exactly the sort of limitation required to bring the claims into alignment with what is described in the specification and therefore claims 14 and 17 are affected only by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-17 and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) “detect an image”, “identifying a location of a reference frontal plane”, “identify two points on the ciliary body”, “defining a CB axis as a wherein one end passes through the apex of the CB and the other through middle of the identified two points” and “determining a CB angle between the CB axis and a reference plane”. This judicial exception is not integrated into a practical application because 1) the entire method and specifically the determination is entire mental/theoretical and involves no physical transformation nor any substantial transformation of anything, 2) the relevant limitations fall under documented abstract ideas as described in MPEP 2106.04(a) both examples “1)” and “3)” thereof, 3) there are no steps after the determination of the angle so there is a prima facie case that this is not put to any use whatsoever, 4) because no specific machine or structure, or even a generic machine or structure is utilized in the process, 5) the process could be done entirely within one’s head or on paper and is even intended to be done in such a manner as determined by speaking with Inventor Fedor on 05/21/2020 who notes that this could be done on a printout of the image, and 6) neither the preamble nor even the entire specification describes further steps/a further use of the determination for this embodiment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
The only step that is not entirely and utterly abstract and prima facie merely falls within the preview of MPEP 2106.04(a) both examples “1)” and “3)” is merely a data gathering step. Specifically the step of “detecting at least one image” is still merely an abstraction because it does not involve any apparatus. Moreover and in regards to dependent claim 16 this is still not requiring any apparatus to be used to gather data, just that the data (e.g. which may have been previously acquired) be of a certain 
With that established the examiner believes that the mere identification of a line and angle is prima facie abstract under MPEP 2106.04(a) both examples “1)” and “3)” but can further explain that with regards to “1)” of MPEP 2106.04(a) one can view both these limitations as a mere mathematical concept, specifically geometry, though even if read exceedingly generously they could be considered at best to be a mathematical calculation (a calculation of an angle) which is still merely an abstraction ineligible for patentability under this title. With regards to “3)” MPEP 2106.04(a) the examiner notes that this can equally be seen as a mere observation.  One does not need to do more than look at the image and see where the points are and what angle occurs between them. If read generously this could involve judgment or evaluation, but these would still fail to render the claims eligible under this title.

Claim 16 has been specifically addressed above and claims 14-15, 17, and 40-41 do not add any further steps and do not require any structures therefore these do not affect the foregoing statements and are rejectable for the same reason as the parent claims 13 and 39. Regarding claim 38 this is also rejectable because it only adds the same step found in claim 39 and this is still the mere determination of an angle which possesses all of the same issues documented above. Therefore all pending claims are rejectable under this title. 

Response to Arguments
Applicant's arguments filed 09/22/2021 with respect to the 112(a) rejection have been fully considered but they are not persuasive. In this instance the examiner notes that the interview revealed that the applicant has support for the scope of the claims when narrowed to define how the points were selected as was iterated in [0055]; however, this limitation only appears in dependent claims 14 and 17 and therefore the claims are still rejected. Moreover the examiner notes that the agreement reached in that interview did not extend to the iris embodiment of claim 39 and the examiner, after reading the new claim drafting and reading the cited support, does not see how claim 39 could be held to be adequately described. Therefore and for such reasons, while the examiner notes that two of the claims have iterated limitations that would overcome the 112(a) rejection, the examiner is unconvinced by the arguments that the claims as currently drafted are free of 112(a) issues.
Applicant's arguments filed 09/22/2021 with respect to the 101 rejection have been fully considered but they are not fully persuasive. As an initial matter the 101 rejection for being an abstraction has been amended to account for the new claim language and also the arguments are at least partially percussive insofar as the previously issued 101/112(a) utility rejection (i.e. item 14 of page 13 of the previous office action) has been overcome in part due to the applicant’s statements of record that the invention is purposes “to evaluate the movement of other structures of the eye to better understand the mechanisms of eye diseases”. However, this is only partially persuasive because the arguments are insufficient to overcome the 101 rejection for laying claim to an abstract idea. In more detail, the examiner notes that the applicant’s arguments are brief and that two counterpoints are required to respond to them as follows:
First the applicant opines (see e.g. page 9 of the remarks) that the steps are not conventional. The examiner notes that a search of the prior art did not reveal either 102 or even 103 references that would reject the claimed features and therefore the examiner does agree with the applicant’s statement 
Secondly and relatedly the applicant opines that the claims provide improved ways of identifying and analyzing reference structures in the anterior segment of the eye. However, while the examiner would like to agree with the applicant about this feature, this improvement is not reflected in the claims (i.e. there is not an additional limitation that sets forth what the ciliary body angle is used for anything). This is related to the foregoing argument insofar as if there were additional elements (e.g. a step of diagnosis of some ocular issue, a treatment, etc.) then the applicant’s argument made above would be potentially convincing and, depending on the claimed wording, may overcome the 101 rejection entirely. Therefore the examiner recommends that the applicant amend the claims to contain any step of applying the ciliary body angle to a real world problem and/or any step of diagnosis or the like, as enablement allows.
Therefore and for the foregoing reasons the examiner is not convinced by the applicant’s arguments that the claims are patent eligible in their current format.
Applicant’s arguments, see pages 6-12, filed 09/22/2021, with respect to all other grounds of rejection and objection not addressed above have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793